DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-151075 was received on 08 October 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07 September 2021 have been considered by the examiner.

Drawings
The drawings filed on 07 September 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicants claimed invention includes a printing apparatus having a processor configured to perform control on a new medium based on medium information read from the new medium using the sensor, wherein the processor prints the medium information on the medium using the printing head in response to reception of a replacement instruction for the medium, causes the printing apparatus to cut the medium in a state in which a downstream end of the medium information is located further on the upstream than the downstream roller, and, thereafter, causes the printing apparatus to detach the medium.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-6 are allowed because they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

US PGPub 2017/0344861 A1 to Shirasaka discloses an upstream roller configured to convey a medium (Fig. 1); a downstream roller configured to convey the medium(Fig. 1); a sensor (13); a printing head configured to perform, in a printing position, printing on the medium conveyed by the upstream roller on the upstream and by the downstream roller on the downstream (Fig. 1A).  Shirasaka does not explicitly disclose a processor configured to perform control on a new medium based on medium information read from the new medium using the sensor, wherein the processor prints the medium information on the medium using the printing head in response to reception of a replacement instruction for the medium, causes the printing apparatus to cut the medium in a state in which a downstream end of the medium information is located further on the upstream than the downstream roller, and, thereafter, causes the printing apparatus to detach the medium.

US PGPub 2009/0224020 A1 to OI et al. discloses a paper identification operation after media replacement to determine paper information of the replaced media.  However, OI does not explicitly disclose a processor configured to perform control on a new medium based on medium information read from the new medium using the sensor, wherein the processor prints the medium information on the medium using the printing head in response to reception of a replacement instruction for the medium, causes the printing apparatus to cut the medium in a state in which a downstream end of the medium information is located further on the upstream than the downstream roller, and, thereafter, causes the printing apparatus to detach the medium.

US PGPub 2013/0077120 A1 to Miyazawa discloses receiving a command to change processing of a medium from a first medium to a second/different medium (¶0023).  However, Miyazawa does not explicitly disclose a processor configured to perform control on a new medium based on medium information read from the new medium using the sensor, wherein the processor prints the medium information on the medium using the printing head in response to reception of a replacement instruction for the medium, causes the printing apparatus to cut the medium in a state in which a downstream end of the medium information is located further on the upstream than the downstream roller, and, thereafter, causes the printing apparatus to detach the medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853